The application of the above-named defendant for a review of the sentence of 50 years plus 20 years concurrent imposed on April 3,1979, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 50 years with 20 years suspended and designated as a nondangerous offender.
Considering the nature of the crime, 50 years is excessive, 30 years is more in line with other cases of a similar type. Also the defendant was only 23 years of age when the offenses were committed.
JUDGE SALANSKY
DISSENTS: He agrees with the nondangerous designation, however, does not go along with the suspension.
We wish to thank Mark Higgins of the Montana Defender Project for his assistance to the Defendant and to this Court.
*16DATED this 11th day of May, 1982.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky